                                                                JS-6

                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



JAVIER REYES,                           Case No. CV 14-08151-JLS (DFM)

          Plaintiff,                    JUDGMENT

             v.

UNITED STATES OF AMERICA
et al.,

          Defendants.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
this action is dismissed.


Date: January 19, 2020                   ___________________________
                                         JOSEPHINE L. STATON
                                         United States District Judge
